                                   Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 1 of 19



                          1 IRELL & MANELLA LLP
                            Jonathan S. Kagan (SBN 166039)
                          2 jkagan@irell.com
                            1800 Avenue of the Stars, Suite 900
                          3
                            Los Angeles, California 90067-4276
                          4 Telephone: (310) 277-1010
                            Facsimile: (310) 203-7199
                          5
                            Rebecca Carson (SBN 254105)
                          6 rcarson@irell.com
                            Ingrid M. H. Petersen (SBN 313927)
                          7
                            ipetersen@irell.com
                          8 840 Newport Center Drive, Suite 400
                            Newport Beach, California 92660-6324
                          9 Telephone: (949) 760-0991
                            Facsimile: (949) 760-5200
                         10
                            Attorneys for Defendant
                         11 JUNIPER NETWORKS, INC.

                         12                                      UNITED STATES DISTRICT COURT

                         13                                     NORTHERN DISTRICT OF CALIFORNIA

                         14                                         SAN FRANCISCO DIVISION

                         15 FINJAN, INC., a Delaware Corporation,             )   Case No. 3:17-cv-05659-WHA
                                                                              )
                         16                        Plaintiff,                 )   JUNIPER NETWORKS, INC.’S
                                                                              )   RESPONSES TO FINJAN’S
                         17                  vs.                              )   OBJECTIONS
                                                                              )
                         18 JUNIPER NETWORKS, INC., a Delaware                )
                            Corporation,                                      )
                         19                                                   )
                                         Defendant.                           )
                         20                                                   )

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
                                                                                                  JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                    TO FINJAN’S OBJECTIONS
 Professional Corporations                                                                                  (Case No. 3:17-cv-05659-WHA)
                                 10960956.
                                   Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 2 of 19



                            1                                                        TABLE OF CONTENTS
                            2                                                                                                                                               Page
                            3 I.           INTRODUCTION ............................................................................................................... 1

                            4 II.          BACKGROUND ................................................................................................................. 2

                            5              A.        Juniper’s Motion for Attorneys’ Fees ..................................................................... 2

                            6              B.        The Court’s Fees Order ........................................................................................... 4

                            7              C.        The Special Master’s Report and Recommendation ............................................... 5

                            8 III.         ARGUMENT ...................................................................................................................... 5

                            9              A.        Finjan Has Not Even Come Close To Meeting The Standard For A
                                                     Request For Reconsideration .................................................................................. 5
                         10
                                           B.        The Special Master Properly Interpreted and Applied The Court’s
                         11                          Fees Order. .............................................................................................................. 7

                         12                C.        The Court Did Not Err In Awarding Juniper Fees For All Tasks
                                                     Related To Finjan’s Assertion of the ’494 and ’780 Patents................................. 12
                         13
                                 IV.       CONCLUSION ................................................................................................................. 16
                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations

                                 10960956.7 04                                                        -i-
                                   Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 3 of 19



                            1                                                    TABLE OF AUTHORITIES
                            2                                                                                                                                        Page(s)
                            3
                                 Cases
                            4
                                 Adan v. Kaiser Found. Health Plan, Inc.,
                            5       2018 WL 1640166 (N.D. Cal. Apr. 5, 2018) ...............................................................................7
                            6 Audionics Sys., Inc. v. AAMP of Fla., Inc.,
                                 2015 WL 11201243 (C.D. Cal. Nov. 4, 2015) .............................................................................6
                            7

                          8 Bayer v. Neiman Marcus Grp., Inc.,
                               2018 WL 10425912 (N.D. Cal. July 30, 2018) ............................................................................6
                          9
                            Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc.,
                         10    424 F.3d 1293 (Fed. Cir. 2005) ..................................................................................................14
                         11 Feamster v. Gaco W., LLC,
                               2019 WL 4305536 (N.D. Cal. Sept. 11, 2019).........................................................................6, 7
                         12

                         13 Goodyear Tire & Rubber Co. v. Haeger,
                                137 S. Ct. 1178 (2017) .........................................................................................................12, 13
                         14
                            In re Personalweb Techs., LLC Pat. Litig.,
                         15     2021 WL 796356 (N.D. Cal. Mar. 2, 2021) .............................................................11, 12, 13, 14

                         16 In re Rembrandt Techs. LP Pat. Litig.,
                                899 F.3d 1254 (Fed. Cir. 2018) ..................................................................................................12
                         17
                            Selectron Indus. Co., Inc. v. Selectron Int’l,
                         18
                                2007 WL 5193735 (C.D. Cal. Sept. 25, 2007) .............................................................................6
                         19
                            Statutes
                         20
                            28 U.S.C. § 1927 ................................................................................................................................3
                         21
                            35 U.S.C. § 285 ..................................................................................................................................3
                         22
                            Civ. L.R. 7-9(b) ..................................................................................................................................6
                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations

                                 10960956.7 04                                                      - ii -
                                         Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 4 of 19



                                  1 I.           INTRODUCTION

                                  2              On January 9, 2021, this Court held that “the entire assertion of the ’494 patent” was

                                  3 “exceptional.” Dkt. 648 (Fees Order) at 3 (emphasis added) and that “Finjan’s assertion of the ’780

                                  4 patent” was similarly “exceptional.” Id. at 4 (emphasis added). The Court also rejected Juniper’s

                                  5 fees request for the other seven patents Finjan had asserted against Juniper. Because Juniper’s initial

                                  6 fees request to the Court included entries for both the two patents it awarded fees and the seven to

                                  7 which it did not, the Court appointed a Special Master to “identify each item requested that bears

                                  8 little or no relation to the conduct found exceptional herein, that being the assertion of the ’494 and

                                  9 ’780 patents.” Dkt. 649 (Referral Order) ¶ 11 (emphasis added). The Court did not ask the Special

                                 10 Master to second guess the Court’s determination that the “entire assertion of the ’494 patent” was

                                 11 exceptional or to try to identify some portion of “Finjan’s assertion of the ’780 patent” that was

                                 12 reasonable. Quite simply, the Special Master’s responsibility was to determine the portion of

                                 13 Juniper’s claimed fees that included “time spent on the ’494 and ’780 patents,” and to ensure that

                                 14 those fees are “reasonable.”

                                 15              The Court’s Order further detailed the procedure for the parties to use with the Special

                                 16 Master. Pursuant to these instructions, Juniper submitted more than 3,000 individual time entries

                                 17 categorized into over 130 discrete litigation tasks related to the ’494 and ’780 Patents. Finjan

                                 18 objected to nearly all of Juniper’s submission, claiming that Juniper had spent excessive hours, by

                                 19 its highest-billing-rate lawyers, on issues that could have been addressed in fewer hours by lawyers

                                 20 with lower rates. The parties and the Special Master then spent, collectively, hundreds of hours

                                 21 preparing detailed submissions and spreadsheets comparing Juniper and Finjan’s time, and

                                 22 otherwise examining the reasonableness of Juniper’s fees request. At the conclusion of this process,

                                 23 the Special Master rejected nearly all of Finjan’s complaints, reducing Juniper’s fees request by only

                                 24 $314,110.43. See Dkt. 658 (R. & R.) at 1.

                                 25              Finjan’s “Objection” to the Special Master’s Report does not challenge the Special Master’s

                                 26 recommendations on even one of Juniper’s 3,000+ time entries.                This is because Finjan’s

                                 27 “Objection” does not address the reasonableness of Juniper’s fees at all. In reality, Finjan’s

                                 28 “Objection” is a motion for reconsideration of this Court’s finding that Juniper is entitled to fees for
 IRELL & MANELLA LLP
A Registered Limited Liability                                                                                  JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                                  TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                           Case No. 3:17-cv-05659-WHA
                                      10960956
                                   Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 5 of 19



                            1 “the conduct found exceptional herein, that being the assertion of the ’494 and ’780 patents.” Dkt.

                            2 649 (Referral Order) at 1, ¶ 11 (emphasis added). Finjan’s entire “Objection” is simply an argument

                            3 that Juniper is only entitled to recover fees related to specific litigation activities relating to the ’494

                            4 and ’780 Patents, rather than the assertions of these patents themselves. While Finjan was certainly

                            5 entitled to move this Court for reconsideration of its prior order, it can only do so if it satisfies the

                            6 Northern District’s requirements for such a motion. Here, Finjan has not only failed to properly

                            7 identify its filing as a motion for reconsideration, but it has not even attempted to meet the Northern

                            8 District’s requirements for such a motion.

                            9                 Moreover, for reasons already briefed before this Court, Finjan’s argument that Juniper is

                         10 not entitled to recover all fees incurred defending against Finjan’s assertion of the ’494 and ’780

                         11 Patents are wrong as a matter of law. This Court clearly has the discretion to find—as it did in its

                         12 prior order—that Finjan’s assertion of the ’494 and ’780 Patents was exceptional, and it was not

                         13 required to limit its findings to specific, defined activities. Nor does the fact that the Court provided

                         14 specific examples of Finjan’s improper conduct mean that the Court was required to limit Juniper’s

                         15 recovery to those specific examples.

                         16                   This Court should reject Finjan’s thinly disguised motion for reconsideration of the Court’s

                         17 prior order regarding the scope of fees Juniper is entitled to recover in this case because (1) Finjan

                         18 failed to comply with the Northern District’s rules for a motion for reconsideration of this Court’s

                         19 prior order; and (2) the Court’s prior ruling that Juniper can recover all reasonable fees incurred

                         20 defending against Finjan’s assertion of the ’494 and ’780 Patents is justified by the case law and

                         21 was well within this Court’s discretion.

                         22 II.               BACKGROUND

                         23                   A.     Juniper’s Motion for Attorneys’ Fees

                         24                   Finjan filed this case against Juniper in 2017, asserting that Juniper infringed nine patents.

                         25 The overwhelming majority of the legal work in this case involved Finjan’s ’494 Patent, which was

                         26 the subject of a failed summary judgment motion by Finjan followed by an unsuccessful (for Finjan)

                         27 jury trial. Dkt. 189 (MSJ Order); Dkt. 333 (Verdict). In the midst of the jury trial on the ’494 Patent,

                         28
IRELL & MANELLA LLP
A Registered Limited Liability                                                                                 JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                                 TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                         (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                            -2-
                                   Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 6 of 19



                            1 the Court ruled that Finjan would not be entitled to damages even if the jury found it infringed

                            2 (which it did not). Dkt. 339 (12/17/18 Hr’g Tr.) at 835:13-22, 839:6-8.

                            3                 Most of the other legal work in this case involved Finjan’s ’780 Patent, which was the subject

                            4 of two (successful) summary judgment motions by Juniper, and Finjan’s ’154 Patent, which was the

                            5 subject of another failed summary judgment motion by Finjan. Dkt. 180 (Order); Dkt. 491 (Order).

                            6 On the ’780 Patent, the Court held both that Juniper did not infringe the patent and that Finjan had

                            7 failed to provide sufficient pre-expiration notice of the patent, a requirement for Finjan to recover

                            8 any damages on this patent. Dkt. 491 (Order). Following this string of defeats, Finjan elected to

                            9 dismiss with prejudice all claims relating to its other patents without further trials or dispositive

                         10 motion practice. Dkt. 601 (Stip.).

                         11                   After Finjan’s unsuccessful Federal Circuit appeal, Juniper filed a motion for attorneys’ fees

                         12 pursuant to 35 U.S.C. § 285, which expressly incorporated Juniper’s earlier motion for sanctions

                         13 under the Court’s inherent powers and/or 28 U.S.C. § 1927. Dkt. 634 (Fees Mot.) at 2 (citing Dkt.

                         14 409 (Sanctions Mot.)).

                         15                   With respect to the ’494 Patent, Juniper argued that “the entire proceedings on that patent”

                         16 were exceptional because Finjan’s infringement theory was meritless from the outset, which caused

                         17 Finjan to repeatedly try to change its infringement theory (and engage in other improper tactics).

                         18 Dkt. 634 (Fees Mot.) at 9. For example, Juniper demonstrated that: Finjan attempted to change its

                         19 infringement theory in its damages expert report in order to inflate the damages base, resulting in

                         20 the Court issuing a Daubert order excluding Finjan’s damages expert. Dkt. 283 (Order) at 4-5, Dkt.

                         21 634 (Fees Mot.) at 9-10. Finjan nonetheless insisted on proceeding to trial despite the exclusion of

                         22 its damages expert, where it tried (again) improperly to inflate its damages case, resulting in the

                         23 Court declaring Finjan’s damages case “woefully inadequate” and granting judgment as a matter of

                         24 law that Finjan was not entitled to any damages. Dkt. 339 (12/17/18 Hr’g Tr.) at 838:3-5, 839:6-8;

                         25 Dkt. 634 (Fees Mot.) at 10-11. In its Order on post-trial motions (i.e., after seeing all the evidence

                         26 from both parties) the Court denied Finjan’s motion for judgment as a matter of law of infringement,

                         27 noting that Finjan’s infringement case had been “smoke and mirrors” from the beginning. See Dkt.

                         28 382 (3/1/19 Hr’g Tr.) at 3:21-4:18; Dkt. 634 (Fees Mot.) at 12-14.
IRELL & MANELLA LLP
A Registered Limited Liability                                                                                 JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                                 TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                         (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                            -3-
                                   Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 7 of 19



                            1                 With respect to the ’780 Patent, Juniper argued that Finjan’s case was “moot from the outset

                            2 because Finjan failed to comply with the notice requirements of § 287 prior to the expiration of the

                            3 patent.” Dkt. 634 (Fees Mot.) at 17 (emphasis added). For example, Juniper demonstrated that

                            4 Finjan’s argument for constructive notice contradicted both (1) its prior statements in this litigation

                            5 to the Court, and (2) positions it had taken in prior litigation before other judges.                Juniper also

                            6 established that Finjan’s legal arguments for constructive notice contradicted well-established

                            7 Federal Circuit law, and that Finjan knew or should have known from the beginning of the lawsuit

                            8 it could not meet the applicable legal standard for notice. Id. at 17-21. Juniper also argued that

                            9 Finjan’s infringement case as to the ’780 Patent was exceptional because Finjan asserted meritless

                         10 claims, refused to drop them even after the Court granted Juniper’s first summary judgment motion

                         11 of non-infringement, and then forced Juniper to prepare and file another summary judgment motion

                         12 that Finjan did not even oppose as to certain products. Dkt. 634 (Fees Mot.) at 21.

                         13                   In short, Juniper’s motion did not seek an exceptional case finding only for limited time

                         14 periods, for certain, particularly egregious conduct, or for Finjan’s failure to adhere to the Court’s

                         15 rulings.               Rather, Juniper’s motion was premised on the fairly simple (and later confirmed)

                         16 observation that Finjan never should have asserted the ’494 and ’780 Patents in the first place.

                         17                   B.       The Court’s Fees Order

                         18                   The Court granted Juniper’s motion for fees on January 9, 2021. Dkt. 648 (Fees Order). In

                         19 its Order granting Juniper’s motion, the Court expressly held that Finjan’s assertion of the ’494 and

                         20 ’780 Patents was exceptional from the start, holding that “the entire assertion of the ’494 patent thus

                         21 stood out as exceptional” and that “Finjan’s assertion of the ’780 patent stands out as exceptional

                         22 as well.” Id. at 3-4 (emphases added). The language of this order is exceptionally clear. Perhaps

                         23 anticipating Finjan’s position that the Court did not resolve the dispute about the scope of fees to

                         24 which Juniper was entitled (and had somehow instead referred this question to the Special Master),

                         25 within the Fees Order itself the Court provided a summary of the Order noting that the exceptional

                         26 conduct for which Juniper could recover fees was Finjan’s assertion of the ’494 and ’780 Patents,

                         27 not some subset of particularly egregious improper conduct: “[t]his order holds as exceptional

                         28 Finjan’s assertion of the ’494 and ’780 patents”; Juniper was entitled to fees and costs for “time
IRELL & MANELLA LLP
A Registered Limited Liability                                                                                JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                                TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                        (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                           -4-
                                   Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 8 of 19



                            1 spent on the ’494 and ’780 patents.” Id. at 5. Additionally, the Court rejected Finjan’s argument to

                            2 limit the Court’s exceptionality holding to certain conduct. Compare Dkt. 648 (Fees Order) at 5

                            3 (ordering that Juniper is entitled to fees and costs for “time spent on the ’494 and ’780 patents”),

                            4 with Dkt. 638 (Fees Opp’n) at 7-10 (arguing that portions of litigation for the ’494 and ’780 Patents

                            5 was not exceptional).

                            6                 C.     The Special Master’s Report and Recommendation

                            7                 On May 20, 2021, after conducting a lengthy evaluation and analysis (including over 3,000
                            8 time entries in over 130 categories of projects, five rounds of briefing and submissions to the Special

                            9 Master, and three hearings) the Special Master recommended that Juniper recover $5,914,156 from

                         10 Finjan to cover Juniper’s attorneys’ fees related to Finjan’s exceptional conduct. Dkt. 658 (R. &

                         11 R.) at 1. According to the Special Master, the Court determined that “Finjan’s assertion of ’494 and

                         12 ’780 patents” was exceptional and that “[t]he Order’s finding of exceptionality is not limited to the

                         13 conduct after the Court’s legal rulings, but rather based on the totality of the circumstances.” Id. at

                         14 4. The Special Master did not make an independent finding on this issue, but instead accepted the

                         15 scope of the Court’s exceptionality finding. Based on the Court’s holding that the assertion of those

                         16 two patents was exceptional, the Special Master carefully examined Juniper’s fees request to make

                         17 sure that its recommendation would only include reasonable fees that were related to Finjan’s

                         18 assertion of these two patents. Id. at 14-19.

                         19 III.              ARGUMENT
                         20                   Finjan argues that the Court should reconsider its order awarding Juniper fees and expenses
                         21 for defending against “Finjan’s assertion of the ’494 and ’780 patents.” Finjan’s effort to alter this

                         22 Court’s order is meritless—it has not presented a sufficient reason (or even presented the correct

                         23 legal standard) for this Court to reconsider its express holding. Accordingly, the Court should reject

                         24 Finjan’s argument, and the Court should instead adopt the Special Master’s report and

                         25 recommendation regarding the award of Juniper’s attorneys’ fees.

                         26                   A.     Finjan Has Not Even Come Close To Meeting The Standard For A Request
                                                     For Reconsideration
                         27
                                              By not calling its request a motion for reconsideration or addressing the proper legal
                         28
IRELL & MANELLA LLP
A Registered Limited Liability                                                                               JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                               TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                       (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                           -5-
                                   Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 9 of 19



                            1 standard, Finjan attempts to sneak in its proposition that the Court should alter its previously decided

                            2 Fees Order. Finjan’s strategic decision to try to disguise its motion for reconsideration is plainly

                            3 motivated by its knowledge that such a motion would face almost certain failure.

                            4                 “[A] motion for reconsideration is an ‘extraordinary remedy, to be used sparingly in the

                            5 interests of finality and conservation of judicial resources.” Bayer v. Neiman Marcus Grp., Inc.,

                            6 2018 WL 10425912, at *1 (N.D. Cal. July 30, 2018). “A motion for reconsideration is not a vehicle

                            7 for perpetually relitigating the Court’s rulings, or a substitute for appeal.” Feamster v. Gaco W.,

                            8 LLC, 2019 WL 4305536, at *1 (N.D. Cal. Sept. 11, 2019). Furthermore, “[t]he moving party must

                            9 specifically show reasonable diligence in bringing the motion.” Civ. L.R. 7-9(b) (emphasis added).

                         10 And “[n]o motion for leave to file a motion for reconsideration may repeat any oral or written

                         11 argument made by the applying party.” Id. 7-9(c).

                         12                   There are only three grounds supporting a motion to reconsider: (1) a material difference in

                         13 fact or law exists from that which was presented to the Court, which, in the exercise of reasonable

                         14 diligence, the party applying for reconsideration did not know at the time of the order; (2) the

                         15 emergence of new material facts or a change of law; or (3) a manifest failure by the Court to consider

                         16 material facts or dispositive legal arguments presented before entry of judgment. Civ. L.R. 7-

                         17 9(b)(1)-(3). Finjan has not (and cannot) establish any of these grounds.

                         18                   First, Finjan has failed to demonstrate that it exercised reasonable diligence to bring a

                         19 request for the Court to reconsider the scope of its Fees Order. The Court issued the Fees Order on

                         20 January 9, 2021. Dkt. 648 (Fees Order). Finjan, however, waited five month to raise the issue of

                         21 scope with this Court. Dkt. 659 (Objs.). Accordingly, Finjan did not reasonably pursue a motion

                         22 for reconsideration. See Selectron Indus. Co., Inc. v. Selectron Int’l, 2007 WL 5193735, at *3 (C.D.

                         23 Cal. Sept. 25, 2007) (denying motion for reconsideration as untimely due to four-month delay in

                         24 filing); Audionics Sys., Inc. v. AAMP of Fla., Inc., 2015 WL 11201243, at *10-11 (C.D. Cal. Nov.

                         25 4, 2015) (noting that “[s]everal courts confronted with delays as long as [approximately four

                         26 months] have held that reconsideration motions were untimely”).

                         27                   Second, Finjan fails to identify any different facts or legal arguments in its June 10 brief,

                         28 much less any “material difference” that Finjan did not know of during the briefing on Juniper’s
IRELL & MANELLA LLP
A Registered Limited Liability                                                                                JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                                TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                        (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                            -6-
                                  Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 10 of 19



                            1 motion for attorneys fee or which has emerged since the Court’s Fees Order. Instead, it continues

                            2 to press the same argument as it did in its prior briefing to the Court. Feamster v. Gaco W., LLC,

                            3 2019 WL 4305536, at *1 (N.D. Cal. Sept. 11, 2019) (denying motion for reconsideration because

                            4 “Plaintiff has not presented any new and material facts or legal arguments, nor has he shown a

                            5 failure on the Court’s part to consider material facts or dispositive arguments”). But a “motion for

                            6 reconsideration is not an appropriate vehicle by which to relitigate arguments made on a [prior].”

                            7 See Adan v. Kaiser Found. Health Plan, Inc., 2018 WL 1640166, at *2 (N.D. Cal. Apr. 5, 2018).

                            8                 Finjan, for instance, has already argued that “[t]aken on its face, Juniper’s submission seems

                            9 to invite inclusion of nearly every fee category, from initial pleadings to the appeal, for every issue”

                         10 and that “[t]he Court should reject Juniper’s invitation to award fees on such a high-level allocation.”

                         11 Dkt. 638 (Fees Opp’n) at 24-25. Indeed, in support of its assertion that fees need to be narrow,

                         12 Finjan simply reargues the points it made in its opposition to the Fees Motion. Compare Dkt. 638

                         13 (Fees Opp’n) at 9 (for the ’494 Patent “the Court noted that it believed (just as Finjan had believed)

                         14 Finjan ‘had a strong case on infringement’”), and at 23 (“This contention is equally meritless

                         15 because it obscures that Juniper would have had to file its motion on claim 9 regardless of how

                         16 Finjan viewed the Sky ATP and SRX products because the motion principally related to a third

                         17 product, ‘ATP Appliance,’ not at issue in the Court’s prior determination concerning the ’780

                         18 Patent.”), with Dkt. 659 (Objs.) at 8 (“the record indicates Finjan’s ’494 liability case, though

                         19 ultimately unsuccessful, was within typical patent litigation standards”), and at 9 (“Claims relating

                         20 to Juniper’s “ATP Appliance” product survived, due in part to the timing of their entry into the case.

                         21 The Order found Finjan’s damages case as to ATP Appliance exceptional (due to notice issues), but

                         22 neither that Order nor any of the Court’s prior orders addressed liability as to ATP Appliance.”).

                         23                   Because Finjan unreasonably delayed requesting the Court for reconsideration and simply

                         24 reargues the points it previously presented, the Court should reject Finjan’s request to narrow the

                         25 scope of the Court’s Fees Order.

                         26                   B.     The Special Master Properly Interpreted and Applied the Court’s Fees Order.

                         27                   Finjan’s argument that “the Special Master’s report erroneously assumes Juniper should
                         28
IRELL & MANELLA LLP
A Registered Limited Liability                                                                                 JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                                 TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                         (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                            -7-
                                  Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 11 of 19



                            1 receive all fees on [the ‘494 and ‘780] patents” is belied by the plain language of the Court’s Fees

                            2 Order. Instead, the Special Master properly rejected Finjan’s narrow (and incorrect) reading of that

                            3 order. On the issue of scope, the Special Master describe the Court’s Fees Order as follows:

                            4                 The Order holds that asserting the ’494 Patent was exceptional because there was
                                              no viable damages case and ultimately no infringement (Order at 3). It further
                            5                 states that Finjan asserted shifting litigation positions (ibid.) and put improper and
                                              prejudicial evidence before the jury in its efforts to obtain a different result (Ibid.).
                            6
                                              That Finjan proved that all the claim limitations but one were met (Finjan Supp. Br.
                            7                 at 5), which shows that Finjan came close (but failed) to establish an infringement
                                              case without any damages, does not change this calculus.
                            8
                                              The’780 Patent is similar. The Order’s findings include that Finjan should have
                            9                 withdrawn its claims after the Court rendered its construction of “performing a
                                              hashing function” (Order at 3-4), that Finjan lost on notice grounds as well (id. at
                         10                   4), that Finjan misrepresented authority to the Court (ibid.) and attempted to
                         11                   relitigate its own concessions to salvage its claims related to the ’780 Patent (Ibid.).
                                              The Order expressly held that “Finjan’s assertion of the ’780 patent stands out
                         12                   as exceptional as well” (Ibid.).

                         13                   Under these circumstances, there is no basis for deviating from the Court’s holding
                                              that “Finjan’s assertion of ’494 and ’780 patents” was exceptional.
                         14

                         15 Id. at 3-4 (emphasis added). Based on the Court’s Fees Order, the Special Master correctly noted

                         16 that the exceptional conduct was Finjan’s entire assertion of the ’494 and ’780 Patents.

                         17                   Finjan argues, however, that the Special Master should have omitted fees for work performed

                         18 (1) prior to the Court’s December 3, 2018 Daubert order excluding Finjan’s damages expert, and (2)

                         19 related to ’494 liability issues. Dkt. 659 (Objs.) at 4-9. Finjan’s argument is contrary to the express

                         20 language of the Court’s order which held that “[t]he entire assertion of the ’494 patent thus stood

                         21 out as exceptional.” Dkt. 648 (Fees Order) at 3 (emphasis added); see also id. at 5 (“This order

                         22 holds as exceptional Finjan’s assertion of the ’494 and ’780 patents”); Dkt. 649 (Referral Order) at 1

                         23 (“A companion order found Juniper entitled to attorney’s fees for Finjan’s assertion of U.S. Patent

                         24 Nos. 8,677,494 and 6,804,780.”); Dkt. 649 (Referral Order) at ¶ 11 (“conduct found exceptional

                         25 herein” is “the assertion of the ’494 and ’780 patents”).

                         26                   Finjan cites nothing in the Court’s Fees Order that would require the Special Master to limit

                         27 Juniper’s fee award to time spent after December 3, 2018, or to damages issues. Rather, Finjan’s

                         28 argument is based entirely on the Court’s reference to its December 3, 2018 Daubert order as one
IRELL & MANELLA LLP
A Registered Limited Liability                                                                                    JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                                    TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                            (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                              -8-
                                  Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 12 of 19



                            1 example of how Finjan repeatedly tried to salvage its fatally flawed case, noting that the “’494 patent

                            2 damages fiasco wasted a great deal of everyone’s time and energy.” Dkt. 648 (Fees Order) at 2-3.

                            3 The Court explained that this was merely “one example” of Finjan’s misconduct with respect to the

                            4 ’494 Patent; it was not the entirety of Finjan’s misconduct. Id. at 2. Moreover, Finjan ignores the

                            5 language from the Court’s exceptionality finding that expressly discusses Finjan’s infringement

                            6 case, and holds the entire assertion of the ’494 Patent to be exceptional: “the whole song and dance

                            7 came to nothing, even before the jury later rejected the merits of the infringement claim. The entire

                            8 assertion of the ’494 patent thus stood out as exceptional.” Id. at 3.

                            9                 Finjan also argues that the Court’s fee award for the ’780 Patent is limited to the time period

                         10 after August 9, 2018, claiming that the Court’s exceptionality finding was limited to Finjan’s failure

                         11 to drop the ’780 Patent after the first round of summary judgment. Dkt. 659 (Objs.) at 7. Finjan is

                         12 wrong again. Just as with the ’494 Patent, the Court’s order does not impose any limits on its

                         13 exceptional case finding for the ’780 Patent, holding that “Finjan’s assertion of the ’780 patent

                         14 stands out as exceptional as well.” Dkt. 648 (Fees Order) at 4; see also id. at 5 (“This order holds

                         15 as exceptional Finjan’s assertion of the ’494 and ’780 patents”); Dkt. 649 (Referral Order) at 1

                         16 (“Juniper [is] entitled to attorney’s fees for Finjan’s assertion of U.S. Patent Nos. 8,677,494 and

                         17 6,804,780.”); Dkt. 649 (Referral Order) at ¶ 11 (“conduct found exceptional herein” is “the assertion

                         18 of the ’494 and ’780 patents”).

                         19                   Further, the Court did not limit its discussion of exceptionality to Finjan’s failure to drop the

                         20 ’780 Patent after summary judgment. To the contrary, the Court explained that this was only one

                         21 “example” of Finjan’s misconduct. Dkt. 648 (Fees Order) at 3. Indeed, the Court expressly

                         22 mentioned (as another example) that Finjan’s notice case was also exceptional because Finjan

                         23 “attempted to relitigate concessions it had already made to the Court in previous hearings” and

                         24 “misrepresented, though perhaps not intentionally at least recklessly, a favorable district court

                         25 decision as having been affirmed on those relevant grounds by the Federal Circuit when, in fact, it

                         26 had not been.” Id. at 4. The Court held further observed that this notice issue alone rendered Finjan’s

                         27 case on the ’780 Patent “moot from the outset.” Dkt. 634 (Fees Mot.) at 17. In other words, just as

                         28 with the ’494 Patent, the examples of misconduct the Court cited for the ’780 Patent are merely
IRELL & MANELLA LLP
A Registered Limited Liability                                                                                   JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                                   TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                           (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                             -9-
                                  Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 13 of 19



                            1 examples—and the assertion of the ’780 Patent, like the assertion of the ’494 Patent, was doomed

                            2 “from the outset.”

                            3                 Finally, there is no evidence that the Special Master mis-applied the Court’s order in

                            4 determining which fees to award. Indeed, Finjan does not identify a single billing entry awarded by

                            5 the Special Master that falls outside the scope of this Court’s Fees Order. Rather, the record shows

                            6 that the Special Master went through great lengths to award only fees Juniper incurred because of

                            7 Finjan’s assertion of the ’494 and ’780 Patents.

                            8                 The Special Master noted that “[t]he Court has held that Juniper may not recover fees bearing

                            9 little or no relation to the ’780 and ’494 Patents,” and that “[a] few of the projects, e.g., Prepare First

                         10 MSJ Motion and Reply on ’780 Patent, are plainly 100% related to the exceptional conduct. Other

                         11 projects are not.” Dkt. 658 (R. & R.) at 12. As the Special Master stated, “[w]hile Juniper culled

                         12 its billing records to remove time entries directed at patents other than the ’494 and ’780 Patents,

                         13 much of the work on the case, e.g., depositions, is not attributable to any specific patent on its face.”

                         14 Id. Because some of Juniper’s submissions were not completely attributable to the ’494 and ’780

                         15 Patents, the parties agreed that proportional allocations would be appropriate for those entries, but

                         16 disagreed as to the appropriate allocation for certain projects. Id. To determine the appropriate

                         17 allocation for the disputed categories, the Special Master analyzed how strongly the work for these

                         18 categories was tied to Finjan’s assertion of the ’494 and ’780 Patents.

                         19                   Patent Contentions and Case Analysis.          The Special Master concluded that a 90%

                         20 apportionment was proper for Juniper’s evaluation of strength of claims for summary judgment

                         21 because “[t]his project would not have been necessary but for the exceptional conduct.” Id. at 13

                         22 (emphasis added). Regarding Juniper’s proposed 50% apportionment for Juniper’s initial analysis

                         23 of asserted patents, the Special Master adopted that figure after “each of Juniper’s time entries was

                         24 reviewed for its relationship to the ’494 and ’780 Patents.” Id. (emphasis added).

                         25                   Depositions. Regarding this category, the Special Master methodically considered whether

                         26 portions of the parties’ discovery and depositions related to the ’494 and ’780 patents, and

                         27 considered detailed submissions on this issue. In particular, the Special Master asked each party to

                         28 submit a detailed analysis of the two depositions (one that the party defended, and one that the party
IRELL & MANELLA LLP
A Registered Limited Liability                                                                                JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                                TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                        (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                           -10-
                                  Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 14 of 19



                            1 took) that best demonstrated why that party’s allocation methodology was more appropriate than

                            2 the other party’s allocation method. Dkt. 658 (R. & R.) at 14 (noting that “[t]o resolve the parties’

                            3 disputes on depositions, each side picked one deposition it took and one it defended, and submitted

                            4 briefing on why it believed the depositions it picked supported its proposed apportionment” and

                            5 discussing in detail each party’s submission). After reviewing the briefs and holding a lengthy

                            6 hearing on this issue, the Special Master determined that Juniper’s deposition allocation approach

                            7 was more reasonable. Id. at 15 (“That Juniper asked a witness testifying about the’494 and ’780

                            8 Patents about his education, experience or Finjan’s business is not a reason to reduce the fees that

                            9 Juniper would not have incurred but for the exceptional conduct.” (emphasis added)), 16 (“much

                         10 of the testimony that Finjan claims to be unrelated to the ’494 and ’780 Patents or which it asserts

                         11 was cited by experts in relation to other patents (including the ’731 Patent) appears to be directed

                         12 to claim limitations in the’494 and ’780 Patents” (emphasis added)), 18 (“Juniper appears to have

                         13 taken his deposition for trial. It makes no sense that a party would put its CEO up for iterative

                         14 depositions other than if Mr. Hartenstein’s deposition was for the impending trial. Juniper would

                         15 not have had to depose him twice, but for the trial.”).

                         16                   Other Allocations. According to the Special Master, “Juniper’s allocation of 85% for pre-

                         17 trial discovery and 10-15% for post-trial discovery and other projects (e.g., Develop Case Schedule

                         18 and Scope), is fairer and more accurate than Finjan’s and therefore should generally be used.” Id.

                         19 at 18-19. However, the Special Master issued additional allocations for particular topics because of

                         20 how related those topics were to Finjan’s assertion of the ’494 and ’780 Patents. See, e.g., id. at 19

                         21 (“Motion Practice re: Protective Order. Juniper seeks 75% for this project. Since a protective order

                         22 applies to all the patents, a 28.6% allocation is more appropriate.” (emphasis added)) (“Prepare

                         23 Discovery Orders. Juniper seeks 75% for this request. A 28.6% allocation is recommended

                         24 because this related to the whole case.” (emphasis added)) (“Respond to Finjan’s Motion to Amend

                         25 Complaint to Add ATP Appliance. Juniper seeks 100% for this project. However, Finjan sought to

                         26 assert all the patents-in-suit against this product and to restore is willfulness contentions as for all

                         27 of them. A 33% allocation is recommended because there were six patents in the case at this

                         28 time.” (emphasis added)).
IRELL & MANELLA LLP
A Registered Limited Liability                                                                              JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                              TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                      (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                         -11-
                                  Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 15 of 19



                            1                 In re Personalweb is instructive. In that action, the court similarly walked through each

                            2 category and considered the extent of the defendants’ fees from the plaintiff’s pursuit of its case.

                            3 2021 WL 796356, at *12. For example, when considering fees related to fact discovery, the court

                            4 noted that “PersonalWeb’s misconduct continually gave Amazon the run around, increasing the

                            5 amount of fact discovery in which Amazon needed to engage,” so the Court “reduce[d] fact

                            6 discovery fees by 30% to reflect a fair reduction related to otherwise necessary activities.” Id.

                            7 Additionally, when considering whether to award fees related to expert discovery, the court stated

                            8 that “Amazon had no choice but to work up its case until each theory was abandoned and start over

                            9 when a new theory appeared. For this, Amazon is entitled to a substantial portion of fees in this

                         10 category.” Id. Ultimately, the court found “that Amazon is entitled to $4,615,242.28 in fees.” Id.

                         11 at *18.

                         12                   Here too, the Special Master methodically considered and evaluated the categories of

                         13 attorneys’ fees to award only fees tied to Finjan’s exceptional conduct. In light of the Special

                         14 Master’s correct and thorough analysis, the Court should adopt the Special Master’s

                         15 recommendation that Juniper recover $5,914,156 for attorney’ fees.

                         16                   C.     The Court Did Not Err In Awarding Juniper Fees For All Tasks Related To
                                                     Finjan’s Assertion of the ’494 and ’780 Patents
                         17
                                              To the extent that the Court chooses to engage Finjan’s attempt to reopen the issue of the
                         18
                                 appropriate scope of attorneys’ fees, Finjan’s arguments fail on the merits. The Court’s decision to
                         19
                                 award Juniper fees for the entire assertion of the ’494 and ’780 Patents is grounded in the applicable
                         20
                                 legal precedent and was well within the Court’s discretion.
                         21
                                              “[A]n award of all of a party’s fees, ‘from either the start or some midpoint of a suit,’ may
                         22
                                 be justified in some ‘exceptional cases,’” as long as the district court “establish[es] at least some
                         23
                                 ‘causal connection’ between the misconduct and the fee award.” In re Rembrandt Techs. LP Pat.
                         24
                                 Litig., 899 F.3d 1254, 1278-79 (Fed. Cir. 2018) (remanding because “the court did not explain why
                         25
                                 an award of almost all fees was warranted or whether it had accepted AOPs’ argument about
                         26
                                 pervasive misconduct”) (emphasis added) (quoting Goodyear Tire & Rubber Co. v. Haeger, 137 S.
                         27
                                 Ct. 1178, 1187 (2017)). “This but-for causation standard generally demands that a district court
                         28
IRELL & MANELLA LLP
A Registered Limited Liability                                                                                JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                                TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                        (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                           -12-
                                  Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 16 of 19



                            1 assess and allocate specific litigation expenses—yet still allows it to exercise discretion and

                            2 judgment.” Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. at 1187 (emphasis added). The

                            3 Supreme Court has emphasized that that the point of this but-for standard is to award fees accrued

                            4 because of the misconduct:

                            5                 The court's fundamental job is to determine whether a given legal fee-say, for taking
                                              a deposition or drafting a motion—would or would not have been incurred in the
                            6                 absence of the sanctioned conduct. The award is then the sum total of the fees that,
                                              except for the misbehavior, would not have accrued. But as we stressed in Fox, trial
                            7
                                              courts undertaking that task need not, and indeed should not, become green-
                            8                 eyeshade accountants....The essential goal in fee shifting is to do rough justice,
                                              not to achieve auditing perfection.
                            9
                                 Id. “Accordingly, a district court may take into account its overall sense of a suit, and may use
                         10
                                 estimates in calculating and allocating an attorney’s time.” Id.
                         11
                                              This Court’s decision in Straight Path is instructive. In that action, this Court concluded
                         12
                                 that “defendants are entitled to comprehensive fees” when they need “to mount a comprehensive
                         13
                                 defense—including trial preparations—against claims that (again) should not have been brought.”
                         14
                                 Straight Path, 2020 WL 2539002, at *3. When “[t]he Court directed the special master to award
                         15
                                 reasonable fees bearing a nexus to the exceptional conduct,” the date that the plaintiff’s conduct
                         16
                                 clearly became improper and the defense at issue at that time are not limits on fees because “patent
                         17
                                 owner filed this case which should never have been brought.” Id. (rejecting plaintiff’s argument
                         18
                                 that “the special master improperly expanded the scope of awardable fees by reimbursing activities
                         19
                                 before June 23, 2017 [the date the Federal Circuit issued a claim construction influencing plaintiff’s
                         20
                                 case], and reimbursing defenses not specifically addressing the ‘is connected’ claim construction”).
                         21
                                 When a “[p]atent owner’s exceptional claims were the but for cause of those fees,” those fees are
                         22
                                 recoverable. Id.
                         23
                                              In re Personalweb also supports this Court’s determination to award all fees in this action.
                         24
                                 In re Personalweb Techs., LLC Pat. Litig., 2021 WL 796356, at *7 (N.D. Cal. Mar. 2, 2021). There,
                         25
                                 PersonalWeb similarly argued that “that Amazon should only be able to recover for . . . ‘S3 only’
                         26
                                 issues, post claim construction, and changed infringement positions.” Id. The court, however,
                         27
                                 “disagree[d] and grant[ed] the lion’s share of Amazon’s fee request” after considering whether each
                         28
IRELL & MANELLA LLP
A Registered Limited Liability                                                                                 JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                                 TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                         (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                            -13-
                                  Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 17 of 19



                            1 of the project categories (including pre-claim construction activities such as infringement

                            2 contentions) was tied to the misconduct. Id. at *7-18. The court, therefore, found “that Amazon is

                            3 entitled to $4,615,242.28 in fees.” Id. at *18.

                            4                 Finjan’s assertion that exceptional conduct needs to occur from the date that Finjan filed the

                            5 complaint in order for Juniper to recover attorneys’ fees for all activities related to Finjan’s assertion

                            6 of the ’494 and ’780 Patents, therefore, has no legal foundation. All that is required is a causal

                            7 relationship between Finjan’s exceptional conduct and Juniper’s accrued attorneys’ fees. Here, the

                            8 Court found that Finjan’s entire assertion of the ’494 and ’780 Patents was exceptional, and there is

                            9 thus a causal relationship between that conduct and Juniper’s fees for defending against the ’494

                         10 and ’780 Patents from the outset.

                         11                   Further, even if Finjan were correct that the Court found exceptionality only in connection

                         12 with its damages case (and it is not), Finjan is incorrect that fees must be limited to the time period

                         13 after the Court’s Daubert order on December 3, 2018, because these defects in Finjan’s damages

                         14 case existed from the start; the Court merely disposed of them on December 3, 2018. As the Court

                         15 found, Finjan’s damages case was exceptional not merely because Finjan repeatedly engaged in

                         16 “trick[s]” to inflate the damages base and continued pressing its case in the face of the Court’s

                         17 Daubert order, but also because it forced Juniper to defend an entire case (including a full jury trial)

                         18 on a patent for which Finjan had a “woefully inadequate” damages case from the outset, and for

                         19 which equitable and other relief was not available. Id. at 2-3. Thus, Finjan’s misconduct was not

                         20 limited to events after December 3, and it is responsible for fees and expenses that Juniper incurred

                         21 both before and after that date. Indeed, Finjan’s assertion that it is accountable only for time periods

                         22 after the Court “caught it” is a bit like a serial bank robber arguing he is not responsible for the money

                         23 he stole before he got caught. See Dkt. 648 (Fees Order) at 3. Because Finjan obscured the defects

                         24 in its damages theory with creative lawyering, it took the Court until December 3, 2018 (and after) to

                         25 put an end to Finjan’s shenanigans. Finjan should not be permitted to profit from this delay.

                         26                   As to Finjan’s infringement case, Finjan’s assertion that its “’494 liability case, though

                         27 ultimately unsuccessful, was within typical patent litigation standards” as to Claim 10 of the ’494

                         28 Patent is revisionist history, Dkt. 659 (Objs.) at 5, and ignores the law of infringement. The reason
IRELL & MANELLA LLP
A Registered Limited Liability                                                                                 JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                                 TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                         (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                            -14-
                                  Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 18 of 19



                            1 there was a trial on the ’494 Patent is because the Court denied Finjan’s motion for summary

                            2 judgment of infringement—if the Court had granted that motion, there would have been no need for

                            3 a trial. In reality, the Court determined there was a genuine dispute on a material issue of fact,

                            4 namely whether the accused Juniper products practiced the “database” limitation of claim 10. Dkt.

                            5 189 (MSJ Order) at 16-17. The fact that Juniper practiced other limitations of the claim does not

                            6 allow Finjan to prevail on summary judgment because “infringement requires that each and every

                            7 limitation set forth in a claim appear in an accused product.” Cross Med. Prods., Inc. v. Medtronic

                            8 Sofamor Danek, Inc., 424 F.3d 1293, 1310 (Fed. Cir. 2005) (emphasis added). Practicing only some

                            9 limitations of a claim creates the same liability as practicing no limitations of that claim: none. In

                         10 any event, the Court need not consider this issue, because as discussed above, the Court found that the

                         11 “entire assertion” of the ’494 Patent was exceptional, including Finjan’s infringement case. Dkt. 648

                         12 (Fees Order) at 3.

                         13                   Moreover, even if the order were limited to Finjan’s damages case, Finjan’s claim that it still

                         14 would have litigated infringement of the ’494 Patent through trial in the absence of any damages (or

                         15 available equitable relief) is absurd. Experienced litigants such as Finjan do not spend millions of

                         16 dollars on trials for which there is no remedy, and Finjan’s insistence on proceeding to trial is part-

                         17 and-parcel of its refusal to accept the Court’s damages rulings, believing it that could still “sneak”

                         18 substantial damages into the case. Dkt. 648 (Fees Order) at 2-3. Had Finjan accepted it had minimal

                         19 or no damages, as any reasonable party would have done, it would never have forced a trial on the

                         20 ’494 Patent to begin with. All of the fees and expenses that Juniper incurred with respect to the

                         21 ’494 Patent, regardless of issue, are thus causally related to Finjan’s exceptional misconduct with

                         22 respect to damages, and Finjan cannot now escape responsibility for its choices.

                         23                   Further, the Court did not limit its discussion of exceptionality to Finjan’s failure to drop the

                         24 ’780 Patent after summary judgment. To the contrary, the Court explained that was only one

                         25 “example” of Finjan’s misconduct, Dkt. 648 (Fees Order) at 3. Indeed, the Court also expressly

                         26 mentioned (as another example) that Finjan’s notice case (a dispositive issue to which Finjan had

                         27 all of the relevant facts from the outset) was also exceptional because Finjan “attempted to relitigate

                         28 concessions it had already made to the Court in previous hearings” and “misrepresented, though
IRELL & MANELLA LLP
A Registered Limited Liability                                                                                   JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                                   TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                           (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                             -15-
                                  Case 3:17-cv-05659-WHA Document 663 Filed 06/17/21 Page 19 of 19



                            1 perhaps not intentionally at least recklessly, a favorable district court decision as having been

                            2 affirmed on those relevant grounds by the Federal Circuit when, in fact, it had not been.” Id. at 4.

                            3 In other words, just as with the ’494 Patent, the examples of misconduct the Court cited for the ’780

                            4 Patent are merely examples—and the assertion of the ’780 Patent, like the assertion of the ’494

                            5 Patent, was doomed from the outset.

                            6                 In sum, because it was within the Court’s discretion to award fees tied to Finjan’s

                            7 misconduct, which the Court aptly conducted in its Fees Order, the Court should not reconsider its

                            8 prior determination that Finjan’s assertion of the ’494 and ’780 Patents was exceptional.

                            9 IV.             CONCLUSION

                         10                   For the foregoing reasons, Juniper submits that, under the Court’s Fees Order, the Special

                         11 Master properly concluded that Juniper is entitled to recover all reasonable fees and expenses

                         12 incurred defending against the assertion of the ’494 and ’780 Patents, excluding only fees and costs

                         13 that “bear[] little or no relation to . . . the assertion of the ’494 and ’780 patents.” Dkt. 648 (Fees

                         14 Order) at 5; Dkt. 649 (Referral Order) at ¶ 11. Finjan does not dispute that any of the fees awarded

                         15 by the Special Master are unreasonable, or that they are unrelated to its assertion of the ‘494 or ‘780

                         16 Patent. Juniper therefore respectfully requests that the Court overrule Finjan’s request that the Court

                         17 reconsider the scope of its Fees Order and confirm the Special Master’s determination that Juniper

                         18 is entitled to $5,914,156 in attorneys’ fees for defending against Finjan’s assertion of the ’494 and

                         19 ’780 Patents.

                         20
                                 Dated: June 10, 2021                                 Respectfully submitted,
                         21
                                                                                      IRELL & MANELLA LLP
                         22

                         23                                                           By: /s/ Jonathan S. Kagan
                                                                                          Jonathan S. Kagan
                         24

                         25                                                                 Attorneys for Defendant
                                                                                            JUNIPER NETWORKS, INC.
                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability                                                                              JUNIPER NETWORKS, INC.’S RESPONSES
 Law Partnership Including                                                                                              TO FINJAN’S OBJECTIONS
 Professional Corporations
                                                                                                                      (Case No. 3:17-cv-05659-WHA)
                                 10960956.-                                          -16-
